Green, Judge ;
The first question arising in this case is: Did the circuit court err in overruling' the demurrer to the declaration and to each count thereofV The first count, it is insisted by the counsel for the defendant below, was fatally defective, first, because it fails to aver performance by the plaintiff; and secondly, because it fails to allege any consideration for the promises of the defendant stated in this count; and, thirdly, because it does not aver the non-payment of the damages claimed in the count. The count is good. The following consideration is stated in it: “ Eu consideration that said plaintiff then and there undertook, promised and agreed to and with the said defendant to pay him, the said defendant, fourteen dollars per stack for each of seven stacks of hay; and also that he, the said plaintiff, then and there promised, undertook and agreed to and with the said defendant to pay him the like sum of fourteen dollars on certain conditions named ; and that the said plaintiff also promised, undertook and agreed to and with the said defendant, that he, the said plaintiff, would cause to be driven and placed in the said defendant’s possession and iuclosure a sufficient number of cattle, &e.; the said defendant undertook and agreed to and with the plaintiff, &c.” The count proceeded then to set out in detail the promises of the defendant, the breach of which are complained of in the count. These several promises made by the plaintiff to the defendant are a good and sufficient consideration for the promises made by-the defendant to the plaintiff. This is so fundamental that it is unnecessary to cite cases, where a promise made by the plaintiff to the defendant has been regarded as a matter Of course a consideration for the promises of the defendant to the plaintiff the basis of the action, but many such authorities are cited in Parsons on Contracts vol. 1 p. 448. But it is claimed, that there is no allegation, that the plaintiff performed the promises, which he made to the defendant, *626which were the consideration of the defendant’s promises to the plaintiff. This conut of the declaration does allege the performance by the plaintiff of all of his promises made to the defendant, except that it does not allege the payment to the defendant of the sum of fourteen dollars per stack for the defendant’s hay, which was by the defendant to he fed to the plaintiff’s cattle. But this allegation would have been unnecessary and improper, because by the agreement as stated in the declaration, no time being agreed on when it was to be paid, it was not payable, till the defendant performed what he agreed to do, feed this hay to the plaintiff’s cattle, and this he never did according to the allegation of this count. See Pennsylvania, Delaware, and Maryland Navigation Company v. Dandridge, 8 Gill & J. 248 (29 Am. Dec. 543); Lewis v. Weldon, 3 Rand. 79; Lent v. Padelford, 10 Mass. 236. The last case shows that the consideration in this count is set. forth with more precision than the law required.
There is nothing in the claim of the defendant’s counsel that the first count should have alleged the non-payment of the damages claimed. Tt is true that in Virginia and West Virginia it has been decided, that where'an action is brought for a debt, whether it be brought in the form of debt or assumpsit, the declaration most allege the non-payment of the sum of money claimed, but even this, though settled law in this State, is regarded elsewhere as unnecessary at least in debt, and the decisions in Virginia and West Virginia, though they firmly establish the law here, seem not consist- ' ent with correct rules of pleading. (Douglass v. Central Land Company, 12 W. Va. 508 et seq.) But nowhere has it been held, or, so far as I know, even suggested that in an action of assumpsit based on a promise not to pay money but to perform some act, that it was either necessary or proper in the declaration to allege the non-payment of the damages. Such an allegation, it seems to me, would be absurd; for the object of the suit is to recover the amount of these very damages, when they shall have been ascertained by a jury.
Before considering the demurrer to the Second count in this declaration wo should have a clear conception of what in law constitutes a sufficient consideration to support a promise. If there be a dispute between parties, in which one of the *627parties not only makes a bonujide claim against the other but there is in law and fact some foundation for his claim, though whether it he well founded may be doubtful, and the party, who is thus claimed to bo subject to a liability, to settle the dispute and avoid litigation, agrees to pay the other party a sum of money or makes to him a promise to do anything else, such promise is based on a sufficient consideration and may be enforced. (Zane’s Derisees v. Zone, 6 Munf. syl. 2 p. 406; Longridge v. Dorrille, 5 B. & Ald. 117; Blake, v. Peck, 11 Vt. 483; Truett v. Chapline, 4 Hawks 178; Taylor v. Patrick, 1 Bibb 168; Brown v. Sloan, 6 Watts 421; Stoddard v. Mix, 14 Conn. 12; Wilbur v. Crane, 13 Pick. 284; Union Bank v. Geary, 5 Pet. 99.) But to make such consideration good it is not only necessary, that the dispute should be one in which one party sets up that there was a liability on the other, but it it be assumed that such liability' exists when in fact or law there is no foundation for such liability, a promise made by the party, who is thus claimed to be liable, but who clearly is not liable either in law or equity, would be a promise] made on no valuable or sufficient consideration, and it could not be enforced by suit. (Cabot v. Haskins, 3 Pick. 83; Gould v. Armstrong, 2 Hall [N. Y.] 266; Lowe. v. Weatherley, 4 Der. & B. 212; Jones v. Ashburnham, 4 East. 455; Smith v. Algar, 1 B. & Ad. 603; Martin v. Black’s Er’or, 20 Ala. 309; New Hampshire Savings Bank v. Coleord, 15 N. 11. 119, and Wade v. Simeon, 2 C. B. 548.) But as before stated mere proof, that the liability is doubtful, will not render the consideration insufficient. The liability of the party making such promise must be shown to have no foundation.
The consideration, which is set forth in a declaration to support the defendant's promises sued upon, is not to be regarded as amere inducement or preamble; but it forms an essential portion of the contract, on which its validity depends, ft must, therefore be trnlv stated and is required to be proven at the trial as stated, or the plaintiff must fail because of the variance. If an entire consideration be stated in the declaration as the basis of the defendant’s promise, the entire consideration stated and not merely a portion of it must be proven at the trial, or the plaintiff must fail because of the. variance. Or if the consideration named in the *628declaration consists of several different things, and but one of these things is proven to be the consideration, the plaintiff must fail at the trial because of the variance. (Leads v. Burrows, 12 East 1; Cunningham v. Shaw, 7 Barr 401; Curley v. Dean, 4 Conn. 259). But if in a declaration several considerations are stated as the basis of the defendant’s promise sued upou, some of which are void or frivolous, this is no ground for demurrer, and he may recover, though he fails to prove the void or frivolous considerations, if'he proves those considerations which are good.
The defendant in this case according to the allegations of this count of the declaration was a bailee of the cattle of the plaintiff, and the bailment was one founded in the mutual benefit of each party. In such case it is the duty of the bailee to take ordinary care of the thing bailed; he must use ordinary diligence to preserve the property entrusted to his care, where each party is to receive benefit from the bailment. It follows therefore, that the bailee in such case is liable for ordinary neglect in not keeping safely the property entrusted to him. (Commercial Bank of New Orleans v. Martin, 1 La. Ann. 344; Maury v. Coyle, 34 Md. 238; Third National Bank v. Boyd, 44 Md. 47; Scott v. Crews, 2 S. C. 522; Girard Fire Insurance Co. v. Marr, 46 Pa. St. 504; Second National Bank v. Ocean National Bank, 11 Blatchf. 362).
It is obvious, that-the pleader designed as the first consideration for the promise of the defendant in this count to set forth, that the defendant had rendered himself liable to the plaintiff, because as a bailee of the class above specified he had failed to take ordiuary care of the cattle intrusted to him, and they had been injured by reason thereof, by' being accidentally run over by an engine of the Baltimore and Ohio Railroad Company, whose track they were upon through neglect of the defendant as such bailee, aud as such bailee h.e was liable to the plaintiff for the damages, which he had sus-, tained. by such injury to his cattle; anda dispute having thus arisen, to avoid litigation the defendant promised the said plaintiff to pay him the value of said cattle, as the same were before they were injured and killed. The above allegations are what was necessary to set forth in such count, in order *629to render the first consideration named in that count a sufficient consideration to sustain the promise in that count. That the defendant was a bailee of the class we have named is set forth distinctly in the beginning of the count; and there was no necessity, as claimed by the counsel for the defendant below, that the contract, by which he became such bailee, should he set forth with any more accuracy than is here done. It was not the contract sued on hut a mere preamble or inducement to the consideration for the promise sued on, and such inducement need not he set out with great certainty but only in a general manner. (4 Rob. Practice 214; 4 Minor’s Institutes 577.) This statement that the defendant was a bailee of the class of which we have been speaking, being thus properly made, it should have been followed by a statement showing, that the defendant as such bailee had failed to take ordinary care of said cattle, and that they had been injured by reason thereof by being run over by an engine of the Baltimore and Ohio Railroad Company accidentally, upon whose tract they were through the neglect of the defendant as sncli bailee; and that as such bailee he thus became liable to the plaintiff for the damages done to said cattle by being so run over and killed; and a dispute between the plaintiff and defendant having thus arisen, to avoid litigation the defendant made the promise in the count named.
But the statements in this count of the declarations fall short of what is necessary to make this first consideration sufficient to support the promises. The statements of the manner, in which the cattle got on the track of the Baltimore and Ohio railroad, fail to show, that the defendant had not used ordinary care as such bailee to preserve these cattle, and it is not alleged, that he did not use this ordinary care; had this been alleged it would it seems have been unnecessary to state more definitely the. manner in which they got on the track. It does not appear, that the turning out of the cattle stated was an imprudent act or an act of negligence, for many prudent persons so ..turn out their cattle, and it may he that the place, where they were thus turned out, was miles away from the railroad track, and there was no probability, that they would wander on to the track. It sliopld. at least have been *630alleged that this net was negligence or Carelessness. There is also a failure to allege that they were killed on the track by unavoidable accident, which would have been proper to state; for if it should be shown, that they were killed in consequence oí the negligence of the company, it would be the primary cause oí the killing of the cattle, if they had merely Avandered on the track when unenclosed. (Blair v. Chesapeake & Ohio Railroad Co., 9 W. Va. 252). If this Avas the case, the railroad company, it seems to me, alone Avould be responsible for the damages done if it was the result. of their carelessness. There is not even an attempt to set out the other requisites to make this first consideration good, as avc have stated them above, but the declaration in this second count omitting them simply says: “The said defendant in consideration-of the contract aforesaid promised, &c.” Noav I’ cannot conceive Iioav this previous contract of the defendant. with the plaintiff could be a consideration for a new promise made by the defendant. I suppose he meant to say, that in consideration of the liability, which he had incurred by the breach of this contract. But he has not said so; aud if he fad, he has so described the breach, that, it seems to me, he fails to show that any liability for the loss of these cattle has been incurred by the defendant. In such case the plaintiff should by Avay of inducement state at least in a general Avay a caso, which shows a liability on the part of the defendant. But. this he lias entirely failed to do and the promise therefore so far as based on this first consideration Avas a nullity, the consideration being insufficient to sustain the promise.
But a second consideration is alleged in this count: “That the plaintiff Avoidd sell and deliver to the defendant the bruised, wounded and dead cattle.” The promise based on this consideration is: “That he Avould pay to the plaintiff the value of the said cattle as the same were before they had been bruised, Avounded and killed.” I say this promise is based on this consideration alone, because the first consideration being as stated a void consideration, Avhile it is not ground for demurrer, is to be regarded as mere surplusage; and the second count is to be regarded precisely as if this first consideration had not been mentioned, *631and the last consideration above quoted was the only consideration tor this promise. So. regarding it was it a sufficient consideration ? If the animals killed had been horses instead of cattle, and the dead bodies of these horses had been sold to the defendant, and he had promised to pay therefor the price of living horses, it seems to me.clear, that the consideration would be insufficient to support such promise. The value of a dead horse is simply his skin, aud would not be a sufficient consideration to support a promise to pay the value of a living hbrse, which would in fact be a promise to pay for a part the value- of the whole. It would be as though one promised another in consideration of ten dollars to pay him at once one hundred dollars. This in eftect is a promise to give him ninety dollars and is a nudum jxtcium. But l am not prepared to say that the promise to pay for the dead .carcasses of beeves the value of the living beeves would be a promise based on an insufficient consideration; for thei dead bodies of beeves may he worth as much or more that, the living beeves. If the fact were that these dead bodies Were like the bodies of-horses in tins particular case worthless! except for their skins, and this could properly be set out in .a plea and was so set out, it -would be a good defence to this second count, as it would show that the consideration was not a sufficient consideration to support the promise named in the second count. But this instead of being set out in a special plea could be proven under the general plea of non-assumpsit. But the court could not judicially know, that the dead bodies of these -beeves were valueless except for their skins and therefore the circuit court did not err in overruling the demurrer to this second count as well as to the first count.
I will now consider, whether there were any errors committed in the trial of this case. The first hill of exceptions as well the third, fifth aud ninth instructions asked by the defendant and refused by the court set out in the second bill of exceptions raises the question, whether under this second count in this declaration the plaintiff could introduce proof, that the defendant agreed to take the cattle after they were wounded and killed aud pay for them thirty dollars per head, and if on such proof the jury could find a verdict on this second count for the plaintiff, It seems to me ob*632vious, that no such proof could be properly introduced under this count, and if introduced, it ought to have been disregarded by the jury, and upon it they could base no verdict, for the plaintiff. The contract so proved was obviously and substantially a different contract from that set out in the second count. In James & Nicholls v. Adams, 16 W. Va. 245, this Court decided, that if in an action on a special contract the plaintiff by his evidence proves a contract, which materially and manifestly differs from that stated in the declaration, the court on the defendant’s motion should exclude such evidence from the jury. See same case 8 W. Va. 568. The counsel for the plaintiff below attempts to escape from the effects of this universally admitted principle by insisting that this second count is not a special count but is the common count of quantum valebant. But this is obviously not so. The quantum valebant count alleges, that the plaintiff sold and delivered to the defendant goods in consideration whereof the defendant promised to pay what they were reasonably worth. But this special count is that the plaintiff sold the carcasses of dead cattle, for which the defendant agreed to pay the value of so many live beeves. The count is as much a special count, as if the special contract had been to pay for beeves what horses were worth. The implied contract, on which is based the common count of quantum vale-bant is to pay what the goods sold are reasonably worth. But by this special contract set out in this second count the defendant-agrees to pay ten times the value of what he bought.
The plaintiff’s counsel having first confounded this special count with the common count of qwentum valebant then confounds that count with the common count of indebitatus as-sumpsit and attempts to apply a well known rule of the law laid down in Brown & Rives v. Ralston & Pleasants, 9 Leigh 532, 545, that where the terms of a special contract have all been performed and nothing remains to be done under the contract except for the .defendant to pay a specified amount of money, this money may be recovered under the general indebitatus assumpsit count. If there were in this declaration any indebitatus assun^sit count, there can bo no question, that on the proofs set out in bill of exceptions Lío. 2 the jury could have rendered q verdict for the plaintiff, and that under *633this count such evidence would have been admissible, provided nothing remained to be done under the special contract, but for the defendant to pay the money he stipulated to pay. But in the absence of any such count it is to my mind clear, that the principles laid down in James & Mitchel v. Adams, 16 W. Va. 245, and 8 W. Va. 567, must control in this case, and the court erred in not excluding from the jury the evideuee named in the first bill of exceptions so far as it set out that the defendant agreed to pay thirty dollars a head for the cattle, though other parts of this evidence might have been permitted to go to the jury as evidence under the first count. The court also erred iu refusing to give instructions three, five and nine asked for by the defendant and set out iir the second bill of exceptions.
Tn the evidence certified there is proof that the defendant and his brother, Columbus Ford, by special contract agreed to pay the plaintiff thirty dollars per head for the cattle that were killed. Upon this the instructions in bill of exceptions No. 2, which are marked No. 4 and No. 7, are based. Tt seems to me obvious, that these instructions lay down the law correctly, except that instruction Vo. 4 is somewhat carelessly drawn and should have been modified so as to read like the seventh instruction: “If the jury believe from the evidence, that the only promise of the defendant to pay for the cattle was a joint promise with Columbus Bord to pay the plaintiff thirty dollars per head for the cattle in the declaration mentioned as killed, then they must find for the defendant on the second count.” So modified the court ought to have granted these two instructions and it erred in refusing: for it seems entirely clear, that in an action against one party on a promise or contract made by him to pay the plaintiff a certain sum recovery cannot be had, if the contract proven is not the one stated in the declaration but a joint contract made' by the defendant aud another.
The second instruction set out in the bill of exceptions No. 2 as asked by the defendant was, I think, properly rejected by the court, both because it is so worded, that it would tend to confuse rather than enlighten the jury, and for the further reason that, so far as I can comprehend its meaning;, it seems to me to lay down the law incorrectly.
*634The refusal of the court to grant a new trial set out in bill of exceptions hTo. 3 was error in the circuit court.. It is obvious from the testimony, that the jury assessed the plaintiff's damages at three hundred and fifty-seven dollars and sixty cents because of his promise to pay thirty dollars a head .for the cattle which were killed. There was not a particle of evidence, that he ever promised to pay for these cattle what they were worth before they had been woun/led and killed as stated in this second count; nor any evidence-as to the circumstances under which the}' were killed. The defendant's witnesses proved that the defendant never made any promise to pay for these cattle. The jury I presume credited the plaintiff’s witnesses in this conflict of testimony; but this very evidence, on which it is obvious the jury based their verdict, ought, as we have seen, to have been all excluded from the consideration of the jury; and in its absence such a verdict, as was rendered, could never have been rendered. The verdict of the jury ought therefore for these and perhaps for other reasons not necessary to be stated to have been set aside and a new trial awarded.
The execution issued on the judgment rendered on this verdict by the circuit court has been sent up with the record; and from this execution it appears, that the plaintiff's costs in this suit in the circuit court were two hundred and seventy dollars. These costs, it is claimed, are much greater than they should be and have arisen from many witnesses having been summoned who were not examined. "With this subject or with the correction of abuses in this respect, if any exist, this Court has nothing to do. The execution, which has been sent up, we can not even look at, as it constitutes no part of the record. For any such abuses, as are complained of, if they really exist, the circuit court alone or at least in the first place must be looked to for redress. It has certain powers in directing the taxation of costs, and if there is abuse in this matter, the defendant should ask that court for redress. When a new trial is awarded in this Court because of errors of the court in the trial below, it is usual to require, that the costs of the former trial should abide the result of the suit. I see no reason for departing from this rule in this case.'
*635I am of opinion tbereiore, that tlie judgment of tlie circuit court in this case rendered November 22, 1881, must be set aside, reversed and annulled, and that the plaiutift in error must recover of the defendant in error his costs in this Court expended; that the verdict of the jury rendered in this case must be set aside, and a new trial awarded, the costs of the former trial to abide the result of the suit; and that this case be remanded to the circuit court of Taylor county to be further proceeded with according to the principles laid down in this opinion and further according to law. ■
REVERSED. REMANDED.